DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 08/05/2021 have been fully considered but they are not persuasive.
Regarding independent claims 16 and 21:
Applicant submitted (Remarks, pages 5-9) that the cited art does not disclose or suggest “wherein the PBCH comprises a first plurality of bits obtained based on: (i) a second plurality of bits and (ii) a first scrambling sequence related to the 3 LSB of the first index applied to the second plurality of bits, wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH, wherein the payload comprises information related to the SFN, wherein the SFN is related to a frame in which the PBCH is received, and wherein, in an initial access procedure, the UE is configured to assume that energy per resource element (EPRE) of the PBCH is identical to EPRE of the PBCH DM-RS” as cited in the independent claims 16 and 21. The examiner respectfully disagrees.
Pan teaches “wherein the PBCH comprises a first plurality of bits obtained based on: (i) a second plurality of bits and (ii) a first scrambling sequence related to the 3 LSB of the first index applied to the second plurality of bits”. In [0092], Pan discloses “scrambling processing may be used for to indicate SSB indexes and LSBs … K1 bits for LSBs of an SSB index may be indicated using PBCH scrambling”.
Lee teaches “wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH”. In [0185], Lee discloses “the part of the time information signaling used to generate the first scrambling code described in connection with FIGS. 13-15 (i.e., code 1310, 1412, and 1506) and not scrambled by the first scrambling code can correspond to the bits representing the SS burst set index (e.g., 1608, 1708, 1808) within the BCH TTI or a subset of such information. For example, the part of the time information can be bits S2 and S1 in the time information signaling shown in FIGS. 16-18”. Moreover, in [0168], [0169] and [0172], Lee further disclose “the rate-matched and encoded PBCH information can be scrambled by a second scrambling code”, which is also shown in FIGs 13-15. Thus, two scrambling codes are applied to the PBCH payload.
Lee teaches “wherein the payload comprises information related to the SFN, wherein the SFN is related to a frame in which the PBCH is received”. In [0181], Lee 
Iyer teaches “wherein, in an initial access procedure, the UE is configured to assume that energy per resource element (EPRE) of the PBCH is identical to EPRE of the PBCH DM-RS”. In [0125], Iyer discloses the “PBCH DMRS may have different power allocation than PBCH data by power boosting option. The power boosting indication may be signaling via SSS. The SSS may carry 1 or 2 bits information (via PBSK or QPSK on SSS) to indicate the power boosting of PBCH DMRS. The power boosting (or power offset) indication may depend on the information bit. For example, if BPSK is used, then 0 may present no power boosting and 1 may present there is a power boosting”. Thus, the UE assumes that EPRE of the PBCH is identical to EPRE of the PBCH DM-RS with the power boosting indication included in the SSS signaling.
Therefore, for the reasons shown above, the prior art by Pan, Islam, Lee and Iyer clearly teaches all the limitations in independent claims 16 and 21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, 
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2020/0067755, relying on the provisional applications 62/519,532 and 62/500,901) in view of Islam et al. (US 2018/0376438, relying on the provisional application 62/525,675), Lee et al. (US 2020/0213973, relying on the provisional application 62/537,611) and Iyer et al. (US 2020/0213978, relying on the provisional application 62/520,203).
Regarding Claim 16, Pan teaches a method performed by a user equipment (UE) ([0020] wireless transmit/receive units) in a wireless communication system ([0020] communications system), the method comprising:
receiving a first synchronization signal block (SSB) comprising a physical broadcast channel (PBCH), a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) ([0074] Each SSB may include a primary synchronization 
obtaining time information based on a first index of the first SSB, wherein the first index is determined based on: (i) determining 3 least significant bits (LSBs) of the first index from a PBCH demodulation reference signal (DM-RS) ([0088] K1 bits for LSB may be indicated using PBCH CRC masking or sequence-based indication, indication using DMRS, scrambling; [0089] K1 may be the LSBs for SSB index time indication) and (ii) determining 3 most significant bits (MSBs) of the first index from the PBCH ([0088] K2 bits for MSB may be indicated in a PBCH payload or PBCH signal; [0089] K2 may be the MSBs for SSB index time indication; [0093] For higher frequency bands, a WTRU or other applicable device may additionally perform one or more of obtaining K2 bits from control field of decoded a PBCH channel, and outputting both K1 and K2 bits as SSB index time indication bits. K1 may be the LSBs for SSB index time indication and K2 may be the MSBs for SSB index time indication; [0095] SSB index indication may be based on partitioning. Here, SSB index indication may be implicit for least significant bits (LSBs) such as, for example, K1 bits, and explicit for most significant bits (MSBs) such as, for example, K2 bits. The L threshold value used in such a solution may be, for example, 16 or 64 (i.e., when L=64=2^6, SSB index has K1+K2=6 bits)),

However, Pan does not teach deriving, based on the time information, a second index of a second SSB, wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH, wherein the payload comprises information related to the SFN, wherein the SFN is related to a frame in which the PBCH is received, and wherein, in an initial access procedure, the UE is configured to assume that energy per resource element (EPRE) of the PBCH is identical to EPRE of the PBCH DM-RS.
In an analogous art, Islam teaches deriving, based on the time information, a second index of a second SSB ([0151] SS block index manager 935 may identify index of the serving cell SS block and select that index as the index for the neighbor cell SS block; [0153] SS block index manager 935 may determine the index of the neighbor cell SS block based on an index of the serving cell SS block. In some cases, SS block index manager 935 may obtain a new index for the neighbor cell SS block from a control channel included in the neighbor cell SS block. Obtaining the new index may be based on the relationship between indices for SS blocks from the serving cell and indices for SS blocks from the neighbor cell; [0177] UE can use the index of a serving cell SS block as the index for a neighbor cell SS block).

	The combination of Pan and Islam does not teach wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH, wherein the payload comprises information related to the SFN, wherein the SFN is related to a frame in which the PBCH is received, and wherein, in an initial access procedure, the UE is configured to assume that energy per resource element (EPRE) of the PBCH is identical to EPRE of the PBCH DM-RS.
	In an analogous art, Lee teaches wherein the second plurality of bits are obtained based on (i) at least part of a payload for the PBCH and (ii) a second scrambling sequence related to a 3rd LSB and a 2nd LSB of a system frame number (SFN) applied to the at least part of a payload for the PBCH ([0185] the part of the time information signaling used to generate the first scrambling code described in connection with FIGS. 13-15 (i.e., code 1310, 1412, and 1506) and not scrambled by the first scrambling code can correspond to the bits representing the SS burst set index (e.g., 1608, 1708, 1808) within the BCH TTI or a subset of such information. For example, the part of the time information can be bits S2 and S1 in the time information signaling shown in FIGS. 16-18),

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Pan’s method Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 3GPP R1-1711137’s method and Pan’s method in order to indicate the 20ms timing boundary as the SS burst set periodicity is 20ms for initial acquisition. Moreover, UE can still soft combine blocks 10ms apart resulting from the inclusion of bit s0. Thus, a less costly signaling is achieved.

In an analogous art, Iyer teaches wherein, in an initial access procedure ([0009] Disclosed herein are methods, systems, and devices that are associated with downlink (DL) control, grant free (GF) transmission, or initial access … demodulation reference signal (DMRS) for physical broadcast channel (PBCH) mechanisms), the UE is configured to assume that energy per resource element (EPRE) of the PBCH is identical to EPRE of the PBCH DM-RS ([0125] the PBCH DMRS may have different power allocation than PBCH data by power boosting option. The power boosting indication may be signaling via SSS. The SSS may carry 1 or 2 bits information (via PBSK or QPSK on SSS) to indicate the power boosting of PBCH DMRS. The power boosting (or power offset) indication may depend on the information bit. For example, if BPSK is used, then 0 may present no power boosting and 1 may present there is a power boosting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Iyer’s method with Pan’s method so that PBCH DMRS power can be adjusted to increase the success rate of the demodulation and decoding of PBCH by the UE, and thus improve the overall system performance.

Regarding Claim 19, Pan does not teach wherein the first SSB is received from a serving cell, wherein the second SSB is received from a neighbor cell.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Islam’s method with Pan’s method so that the time needed for a UE to synchronize with neighbor cells can be reduced when neighbor cell measurement or handover is executed and the power consumption for the UE can be improved.

Regarding Claim 20, the combination of Pan, Islam, Lee and Iyer, specifically Pan teaches wherein the first SSB is received on a frequency range above 6 GHz ([0002] A wide range of spectrum bands ranging from 700 MHz to 80 GHz may be considered for a variety of deployment scenarios; [0120] if the frequency is equal to or higher than 6 GHz, then a hybrid indication method may be used).

Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 16 in addition to claimed “a memory” (Pan [0033] non-removable memory) and “at least one processor” (Pan [0033] processor).

Regarding Claim 24, the claim is interpreted and rejected for the same reason as set forth in Claim 19.
Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 20.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. in view of Islam et al., Lee et al., Iyer et al. and Nagaraja et al. (US 2018/0368088, relying on the provisional application 62/521,092).
Regarding Claim 27, the combination of Pan, Islam, Lee and Iyer does not teach an indication whether the time information is available to be used to derive the index of the second SSB is received.
In an analogous art, Nagaraja teaches an indication whether the time information is available to be used to derive the index of the second SSB is received ([0008] providing an indication, to one or more user equipments (UEs), of which neighbor cells are synchronous or asynchronous with the serving cell, using the symbol timing differences to determine configurations for at least one of synchronization signals (SS) or channel state information reference signal (CSI-RS) transmissions in the neighbor cells; [0076] the network entity provides an indication, to one or more user equipments (UEs), if (and, in some cases, which) neighbor cells are synchronous or asynchronous with the serving cell … allow a UE to determine whether it can derive neighbor cell RS timing (e.g., an index of an SS block) based on the serving cell timing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nagaraja’s method with Pan’s method so that the coordinated approach may limit the impact on UE throughput. Further, fewer wake-ups for measurements of serving and neighbor cells can improve UE battery life (Nagaraja [0071]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US 2020/0099500) teaches method for providing a new DMRS of a broadcast signal channel applied to NR.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413